TODD, Presiding Judge,
concurring.
I concur fully in the principal opinion that the order of the Board of Registration in Podiatry must be vacated for lack of substantial and material evidence.
The purpose of this opinion is to point out the obvious certainty in what has been considered a confused state of affairs.
From the uncontradicted evidence and the dictionary definition, it is obvious that the word “ankle” has two meanings, one of which is determinative of this dispute and the other of which is not.
The word “ankle” designates an area of the body which is the junction of the foot and leg. This area includes that part of the leg bone and foot bone which join, and the supporting soft tissue.
No anatomical members are peculiar to the ankle, except a thin layer of soft tissue between the leg bones, which are part of the leg, and the foot bones, which are part of the foot. Also in the area are soft-tissue organs which extend from the leg bones to the foot bones. They are not peculiar to leg or foot, but are partly located in the leg and partly in the foot.
The true anatomical meaning of “ankle,” as distinguished from “ankle area” is the line of demarcation between the leg and foot which is recognized as the thin soft tissue at the point of articulation of the foot bones with the leg bones.
*826If this narrow definition of the word, “ankle” is recognized, then whatever bony or soft tissue is located below it is foot and treatable by a podiatrist, and whatever bony or soft tissue is located above it is not treatable by a podiatrist.
The Board or the Legislature might profit from the foregoing observations.'